Martin, J.
It will serve no useful purpose to- again discuss the law applicable to the facts set out above. The question here certified must be answered in the affirmative upon the authority of State v. Morrin (1908), 136 Wis. 552, 117 N. W. 1006, and State v. Johnson (1933), 212 Wis. 301, 249 N. W. 284; also upon the authority of Ward v. Race Horse, 163 U. S. 504, 16 Sup. Ct. 1076, 41 L. Ed. 244, and People ex rel. Kennedy v. Becker, 241 U. S. 556, 36 Sup. Ct. 705, 60 L. Ed. 1166, and the cases therein cited.
By the Court. — The question certified to this court is answered in the affirmative.